Citation Nr: 1312806	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  06-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran (appellant) served on active duty from June 1965 to May 1969, and from January 1970 to January 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   In June 2008, a Board hearing was held in Washington D.C. before the undersigned; a transcript of the hearing is of record.  

In January 2012, the case was remanded for further development which included affording the Veteran additional VA compensation examinations.   

Based on the findings of these additional VA examinations, in an October 2012 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine, eczema, and sinusitis/rhinitis.  As these awards are complete grants of benefits sought, the issues of entitlement to service connection for a back disability, sinusitis/allergic rhinitis, and allergies, are no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and entitlement to service connection for diabetes have been raised by the record (see spouse's March 2008 statement and  the Veteran's November 2012 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for many years thereafter and is not shown to be related to service.  

2.  Tinnitus was not shown in service or for many years thereafter and is not shown to be related to service.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A February 2005 letter explained the evidence necessary to substantiate the claims and VA and the Veteran's responsibilities.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the duty to assist, the claims file contains the service treatment records, tricare treatment records, private treatment records, the reports of VA examinations and the assertions of the Veteran and his representative, including the Veteran's June 2008 hearing testimony.

Subsequent to the provision of a May 2012 VA audiolgical examination, the Veteran, in a November 2012 statement, alleged that his current hearing loss was caused by diabetes during service, which was undiagnosed at the time.  Notably, the Veteran is not service-connected for diabetes and there is no medical evidence of a diagnosis of diabetes or findings of elevated blood sugar levels during service.   Additionally, the Veteran, although competent to report observable symptoms as a layperson, has not demonstrated any specialized knowledge pertaining to the etiology of diabetes or hearing loss.  Accordingly, the Board finds that his allegation amounts simply to a bare assertion that his current hearing loss is related to an undiagnosed disease during service.  As such, a medical opinion and/or further examination concerning whether diabetes should have been diagnosed during service and if so, whether any undiagnosed diabetes resulted in hearing loss is not necessary in this case.  See e.g. Waters v. Shinseki, 601 F.3d at 1278-79 (Fed. Cir. 2010).   

The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claims.  No further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claims.




II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records do not show any findings of hearing loss or tinnitus.  On November 1969 separation examination, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
5
LEFT
0
0
5
--
10
On January 1974 periodic examination, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

A July 1975 reference audiogram revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0 
5
10
15
0

A January 1977 audiogram revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
10
0
5
10
20
A February 1977 audiogram revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
15
20
15
15

A January 16, 1978 audiogram revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
15
15
20
20
25

A January 24, 1978 audiogram revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
15
10
15
15
15
A May 1979 audiogram revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
15
20
20
15

A March 1984 audiogram revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
10
5
15 
On November 1989 retirement examination, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
15
10
15
10
10

On his January 1990 report of medical history at separation, the Veteran reported that he had previously had and/or currently had problems with hearing loss.  

An undated Moody Air Force Base (AFB) family practice progress note, which appears to be from June 1998 or shortly thereafter (based on the ordering of records in the claims file received from Moody AFB), indicates that the Veteran complained of bilateral tinnitus for the past month, along with difficulty hearing whispers and low voice volume.  He was diagnosed with tinnitus and referred for an audiological evaluation.  

An October 1998 Moody AFB audiological evaluation revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
30
LEFT
15
15
15
15
15
It was noted that the Veteran required an audiologic and otologic referral and that he had not been routinely exposed to hazardous noise.  

A November 1998 ear, nose and throat consultation note indicates that the Veteran had been having difficulty with tinnitus for the past 6 months.  The sound bothered him off and on all the time but was a lot worse when he was in a quiet area.  Physical examination was unremarkable.  The examining physician noted that an audiogram had shown a high frequency nerve loss.  The physician noted that the Veteran had worked for years around the flight line and other types of machinery so he had had a lot of noise exposure.  The physician thought that this was one reason that he had the high frequency hearing loss.  The tinnitus had come on suddenly.  The only change in the Veteran's environment had been a change in pillows, which had made his neck sore.  The physician noted that there was sometimes a correlation between cervical problems and inner ear problems.  The physician suggested a pillow that was completely comfortable for the Veteran and did not leave his neck strained.  

An October 2004 Eglin AFB report shows that the Veteran was referred for a hearing test.  It was noted that he had a constant high-pitched ringing in both ears that had been worsening over the past three years.  He reported that he had to use soft music at night to fall asleep.  The diagnostic assessment was tinnitus and the Veteran was to be sent for hearing testing.  

In a November 2004 letter, a private audiologist indicated that the Veteran had been seen for a hearing evaluation.  He reported longstanding bilateral hearing loss and worsening tinnitus.  He described the tinnitus as a constant high pitched ringing in both ears.  An audiogram revealed mild to moderate sensorineural hearing loss bilaterally.  Word identification scores were good.  It was recommended that the Veteran receive hearing aids.  

In a January 2005 statement, the Veteran reported that he worked as a power production specialist in the Air Force from 1969 to 1972.  He indicated that he received hearing damage while working around over 6 generator units at any given time.  He was subsequently selected as a power plant maintenance leader, which entailed completing maintenance duties on generators, while adjacent units were producing high frequency noises.  From 1972 to 1990, he was a power line specialist.  His duties required him to work on airfield and taxiway lighting systems, while in close proximity to running aircraft, resulting in further hearing damage.  He wore the required ear protection but it provided minimal protection.  He also had to frequently remove it to communicate with the work crews and control towers.  Since this time, his hearing had reduced significantly.  He also had a constant ringing in both ears.  He could no longer sleep without some sort of background noise.  He had difficulty hearing normal conversation and people on the phone.  He noted that he had a hearing test conducted in October 1998.  The results showed that he had tinnitus and a sustained substantial hearing loss due to occupational noise exposure.  A subsequent October 2004 hearing test showed further hearing loss.  

During the June 2008 Board hearing, the Veteran testified that he first noticed tinnitus sometime between 1987 and 1990.  He noticed that he kept getting a ringing in his ear.  This sensation became more frequent to the point that he could constantly hear crickets.  He also noticed hearing loss around the same time.  The Veteran indicated that he had been exposed to some loud noises since he left service.  He noted that he lived a mile-and-a half from an airport.  He reported that he had not had any jobs since service that involved any loud noise exposure, however.  

A March 2012 private audiological evaluation produced a finding of decreased hearing in both ears, as compared with the November 2004 evaluation.

On May 2012 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
60
70
LEFT
60
60
60
60
80

The average puretone thresholds were 60 decibels, right ear, and 65 decibels, left ear.  Speech audiometry revealed that speech recognition was 66 percent in the right ear and 72 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The evaluating audiologist noted that he had reviewed the claims file.  He indicated that numerous examinations from the time in service until years after had indicated that the Veteran's hearing was within normal limits.  An examination from 1998 had indicated high frequency loss at 6000 Hz with hearing within normal limits for disability purposes in the right ear and within normal limits throughout the ratable frequency range in the left ear.  A full examination from 2004 had shown hearing loss, bilaterally.

The audiologist commented that while the Veteran was no doubt exposed to potentially hazardous noise over many years in service as he had reported and as was supported by his military history, hearing examinations conducted during the service years showed that hearing remained within normal limits bilaterally.  Also, the retirement examination indicated that hearing was well within normal limits for both ears for all frequencies tested.  Thresholds on this examination did not suggest a significant increase over time in service given the 20+ year service period.  The cause of the Veteran's hearing loss remained unknown but given the factors outlined by the examiner, and given the lack of any testing indicating that a disabling degree of hearing loss had developed within a year after service (the 1998 exam was within normal limits for disability purposes), it could be stated that the Veteran's current hearing loss was less likely than not due to military noise exposure.  

The examiner also noted that the Veteran had recurrent tinnitus.  The examiner found that the tinnitus was at least as likely as not a symptom associated with the hearing loss.  The examiner found that the tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner indicated that the tinnitus was at least as likely as not associated with the hearing loss and that the cause of the hearing loss was unknown.  The Veteran's hearing loss had been well-within normal limits at retirement from service.  No specific reports of tinnitus were noted in the service treatment records.  Given these factors, the examiner found that the Veteran's current tinnitus was less likely than not due to military noise exposure.   
In November 2012 argument, the Veteran contended that while on active duty dating back as far as 1985, his medical records reflected all the classic symptoms of diabetes being present (i.e. blood in the urine, kidney issues, high uric acid output, high blood glucose and hypertension.  He indicated that the first and only time his blood sugar was tested was at a VA clinic in 2005.  At that time, he was informed that he was a diabetic.  The Veteran noted that every hearing test that he had received since service showed significant hearing loss.  He contended that the long time effect of his undiagnosed and untreated diabetes during active duty and shortly thereafter was the primary cause of his progressive hearing loss.  He indicated that hearing loss was twice as common in people with diabetes that with those who did not have the disease and that the rate of hearing loss was 30 percent higher.  

A.  Hearing Loss

The Veteran's service treatment records are negative for any clinical findings of hearing loss.  Although he did report prior or current problems with hearing loss on his report of medical history at separation, he simply was not found to have a disabling level of hearing loss at that time or at any other time during service.  Thus, a chronic hearing loss disability was not established during service.  38 C.F.R. § 3.385.

In addition to the Veteran's hearing being within normal limits during service, there is also no evidence of the Veteran having a compensable level of sensorineural hearing loss in either ear within one year of his separation from service in 1990.  In fact, the record then does not contain any medical reference to hearing loss until 1998, approximately 8 years after service.   A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Additionally, the May 2012 VA examiner specifically found the Veteran's current hearing loss was less likely than not due to military noise exposure.  The examiner reasoned that while the Veteran was no doubt exposed to potentially hazardous noise over many years in service, examinations conducted during the service years showed that hearing remained within normal limits, bilaterally, with the retirement examination showing that hearing was well-within normal limits for both ears for all frequencies tested.  Additionally, thresholds on this examination did not suggest a significant increase over time in service given the 20+ year service period and the subsequent October 1998 examination was within normal limits for VA disability purposes.   As the examiner's opinion was based on a thorough examination and review of the claims file, and includes a specific, reasoned rationale, the Board finds it highly probative.  

The Board considered the November 1998 physician's statement that the Veteran, having worked for years around the flight line and other types of machinery, was one reason that he had the high frequency hearing loss.  However, this physician did not have the benefit of reviewing the entire claims file and was thus not aware of the Veteran's pattern of audiological testing during service.  Consequently, the Board attaches greater probative weight to the contrary finding of the May 2012 VA examiner.  There are no other medical opinions of record pertaining to the etiology of the Veteran's bilateral hearing loss.  Accordingly, the weight of the medical evidence is against a finding that the current hearing loss disability is related to service.

As mentioned, the Veteran has also alleged that he actually had diabetes during service and that this disease has resulted in his current hearing loss.  The medical evidence of record does not support this assertion, however.  Notably, there was no diagnosis of diabetes during service.  Also, contrary to the Veteran's assertion, there is no indication of any elevated glucose findings from 1985 to 1990.  Instead, sugar testing done at separation in November 1989 was found to be negative.  Also glucose testing was found to be negative in July 1989, April 1986, April 1985, October 1983, April 1983 and during earlier examinations.   Consistent with his assertions, the Veteran did experience symptoms of hematuria during service and his kidney function was also evaluated during service.  There is no medical evidence of record to suggest that these events were a result of undiagnosed diabetes, however.  Additionally, as a layperson, the Veteran does not possess the requisite medical expertise to make a retrospective diagnosis of diabetes based on such symptoms.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  Further, as noted above, a VA medical opinion concerning whether the Veteran's current hearing loss is related to the alleged undiagnosed diabetes in service is not necessary in this case.  Moreover, although the Veteran has also more generally alleged that his current hearing loss is related to noise exposure in service, as a layperson with no demonstrated, specialized knowledge concerning the etiology of hearing loss, the Board does not afford this opinion substantial probative value.   See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).   In sum, for the reasons explained above, the Board attaches more evidentiary weight to the opinion of the May 2012 VA examiner than to the opinion of the November 1998 physician considered in combination with the Veteran's own assertions.  

Accordingly, given that a hearing loss disability was not shown in service or for several years thereafter and the weight of the evidence is against a finding of a nexus between the Veteran's current hearing loss disability and his military service, the Board must conclude that the weight of the evidence is against a finding of service connection on either a direct or presumptive basis.  The preponderance of the evidence is against this claim and it must be denied.  

B.  Tinnitus

The Veteran's service treatment records are negative for any clinical findings of tinnitus.  The record then does not contain any medical reference to tinnitus until 1998, approximately 8 years after service discharge.   The Veteran did allege during the June 2008 Board hearing that he actually began having problems with tinnitus during service sometime between 1987 and 1990.  He is competent to make this report, as tinnitus is observable first-hand.  However, during the November 1998 ear, nose and throat consultation, the Veteran specifically reported that the tinnitus had gone on for the past six months and that it had come on suddenly.  This report concerning the onset of tinnitus was made much more contemporaneously to service and in conjunction with receiving medical treatment and evaluation for the disability.  Thus, it was made with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, given this earlier, trustworthy statement of onset of tinnitus approximately 6 months prior to November 1998, the Board does not find credible the June 2008 report of tinnitus occurring during service.  Accordingly, as this report is not deemed credible, the evidence does not show that tinnitus became manifest in service or at any point prior to 1998.    

Regarding whether tinnitus is otherwise related to service, the May 2012 VA examiner specifically found that the tinnitus was at least as likely as not a symptom associated with the hearing loss and thus, less likely than not caused by or a result of military noise exposure.  The examiner reiterated that the Veteran's hearing loss had been well-within normal limits at retirement and that no specific reports of tinnitus were noted in the service treatment records.   Notably, the November 1998 private physician did not specifically comment on the etiology of the Veteran's tinnitus, but given his finding concerning hearing loss, his opinion can be read as potentially suggesting a relationship between the tinnitus and noise exposure in service depending on whether or not the physician also believed that the tinnitus was caused by the hearing loss.  However, once again, this physician did not review the claims file and was thus not aware of the Veteran's pattern of audiological testing during service.  Also, at most, the November 1998 report can be read as suggesting a potential relationship between the tinnitus and noise exposure in service, whereas the May 2012 VA examiner specifically found that such a relationship was less likely than not.   Consequently, the Board attaches greater probative weight to the findings of the May 2012 VA examiner as they relate to tinnitus, as well as to hearing loss.  There are no other medical opinions of record addressing the likely etiology of the Veteran's tinnitus.  

Additionally, inasmuch as the Veteran is alleging that his tinnitus related to noise exposure in service (other than based on the assertion that the tinnitus was actually present in service), as a layperson with no demonstrated, specialized knowledge concerning the etiology of tinnitus, the Board does not afford this opinion substantial probative value.   See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the weight of the evidence is against a finding that the Veteran's tinnitus is otherwise related to service.  Accordingly, given that tinnitus was not shown during service or for several years thereafter; given that the Veteran's report of onset of tinnitus is not credible; and given that the weight of the evidence is against a finding that the Veteran's tinnitus is otherwise related to service, the Board must conclude that the weight of the evidence is against a finding of service connection.  The preponderance of the evidence is against this claim and it must be denied.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
S. B. MAYS
  Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


